DETAILED ACTION
Claims 1, 4, 7-8, 10, 14-15, 18, 24 and 26 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants response, the objection to the Claims of the previous office action is Withdrawn. 
Following Applicants amendments to the Claims, the 112 rejections of the Claims of the previous office action are Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “one or more processors”, in lines 7 and 22, which is improper because there is a previous recitation of one or more processors.  Suggested correction is for the limitation to read “the one or more processors”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “one or more processors” will be interpreted as “the one or more processors” that are present in the preceding limitations.

Claim 1 objected to because of the following informalities, the limitation “wherein if one of the at least one walls is outside the set of transportation limitations; wherein the at least one wall panel is segmented, by the one or more processors, so that the at least one wall into a set of wall panels that are within the set of transportation limitations;” is improper due to the semicolon at the end of the if statement. Suggested correction is “wherein if one of the at least one walls is outside the set of transportation limitations, [[;]] wherein the at least one wall panel is segmented, by the one or more processors, so that the at least one wall into a set of wall panels that are within the set of transportation limitations;” Appropriate correction is required.
Examiner’s Note: For the purposes of examination the above if statement will be interpreted as “wherein if one of the at least one walls is outside the set of transportation limitations, [[;]] wherein the at least one wall panel is segmented, by the one or more processors, so that the at least one wall into a set of wall panels that are within the set of transportation limitations;” to make the if statement proper.

Claim 4 is objected to because of the following informalities: the claim recites “the framing member model”, in line 3, which is improper because there is not a previous recitation of a framing member model.  Suggested correction is for the limitation to read “the 3D model”, as this is not the first recitation and to properly refer back to preceding limitations. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the framing member model” will be interpreted as “the 3D model” that are present in the preceding limitations.

Claim 8 is objected to because of the following informalities: it recites “calls” in line 17 which is a topographical error and should be “walls”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: the claim recites “a 3D model”, in the second to last line, which is improper because there is a previous recitation of a 3D model.  Suggested correction is for the limitation to read “the 3D model”, as this is not the first recitation and to properly refer back to preceding limitations. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a 3D model” will be interpreted as “the 3D model” that are present in the preceding limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4, 7-8, 10, 14-15, 18, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The below limitations do not appear to be disclosed in the instant specification:
Claim 1: 3D modeling software
Claim 1: generating, by the one or more processors, an output of the third drawings in the form of a 3D model in the 3D modeling software of each of the at least one walls,
Claim 8: 3D modeling software
Claim 8: program instructions to instruct the 3D modeling software to generate a 3D model of the walls,
Claim 8: program instructions to construct each of the sections within the 3D modeling software, and update the 3D model
Claim 10: further comprising, program instructions to modify the 3D model,
Claim 15: 3D modeling software
Claim 15: program instructions to generate a 3D model of the set of walls with the sections,
Claim 18: incorporating the location of the apertures in the 3D model.
as recited in the amended claims. Applicant has not provided paragraphs to support these amendments, and adequate support could not be found in the specification as filed. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitations are new matter. The Examiner appreciates if the Applicant is able to point out where the above limitations are disclosed in the specification.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-8, 10, 14-15, 18, 24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 4, 7, 24 and 26 recite a computer method, which is a process, which is a statutory category of invention. Claims 8, 10 and 14 recite a computer program product, which is a manufacture, which is a statutory category of invention. In at least [0024] and [0077] of the instant specification, the computer readable medium is defined as being “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the computer readable medium is being interpreted in view of the definition as being a non-transitory computer readable medium. Claims 15 and 18 recite a system, which is an apparatus, which is a statutory category of invention. Therefore, claims 1, 4, 7-8, 10, 14-15, 18, 24 and 26 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 8 and 15 recite the abstract idea of panelizing the structural member of a wall and creating a model of all the panels, constituting an abstract idea based on concepts performed in the human mind, including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Regarding claim 1, the limitation of “isolating, …, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “identifying, …, centerlines of each of the at least one walls and a second drawing layer is created …;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “detecting and calculating, …, a true width of the at least one wall, wherein the true width of the at least one wall is that of framing members;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “forming, …, a third drawing … of each of the at least one walls, wherein each of the at least one walls have a true width; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “generating, by the one or more processors, an output of the third drawings in the form of a 3D … of each of the at least one walls, wherein each of the at least one walls are comprised of a series of members based on a design build of the wall;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “comparing, …, each of the at least one walls to a set of transportation limitations, wherein if one of the at least one walls is outside the set of transportation limitations; wherein the at least one wall panel is segmented, …, so that the at least one wall into a set of wall panels that are within the set of transportation limitations; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 1, the limitation of “generating, …, a set of illustrations of each of the at least one walls.” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 8, the limitation of “program instructions to extract the walls from the floor plan, wherein a first layer is created” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally regarding claim 8, the limitation of “program instructions to compare the 3D model of the walls to a set of transportation requirements, wherein if a wall does not meet the set of transportation requirements, segmenting the wall into sections which do meet the set of transportation requirements while maintaining the overall dimensions of the wall” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind including an observation, evaluation, judgment or opinion, or with the aid of pencil and paper.
Dependent claims 4, 7, 10, 14, 18, 24 and 26 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 are directed to methods performed by a “one or more processors”, “3D modeling software”, “computer program memory”, “computer readable storage medium”, “a CPU”, “a computing device” or “program” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instructions on how to compute wall segments that meet shipping limitations. There is no improvement to the computer running the application. The additional limitation of “receiving, by one or more processors, a floor plan within the 3D modeling software, wherein the floor plan is a first drawing layer” however, this merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)). The claims, as a whole, do not integrate the tentative abstract idea into a practical application. There is no particular machine on which the judicial exception is being applied.
Step 2B: Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 8 and 15 are directed to methods performed by a “one or more processors”, “3D modeling software”, “computer program memory”, “computer readable storage medium”, “a CPU”, “a computing device” or “program” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instructions on how to compute wall segments that meet shipping limitations. There is no improvement to the computer running the application. The additional limitation of “receiving, by one or more processors, a floor plan within the 3D modeling software, wherein the floor plan is a first drawing layer” however, this merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does not amount to significantly more. (MPEP 2106.05(f)(2)). Therefore, the claims as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. There is no particular machine on which the judicial exception is being applied. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 4 and 18 are directed to incorporating apertures into the walls, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 7 and 14 are directed ensuring the panels meet shipping limitations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 10 is directed to generating a set of panels that are distinguishable, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 24 is directed to creating datums in the structures, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 26 is directed to manipulation based on a construction process, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Accordingly, claims 1, 4, 7-8, 10, 14-15, 18, 24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,7-8,10,14-15,18, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. USPPN 2010/0024318 (hereinafter “Zhang”), in view of Heil USPN 6,681,140.
Regarding claim 1, Zhang teaches A computer method for panelising the structural member of a wall within a 3D modeling software, comprising: (Abstract, [0005], [0011], [0049]-[0051], [0054], The CAD program divides the wall into wall panels using a computerized prefab architect design (CPAD) system, and ensures they meet shipping limitations)
receiving, by one or more processors, a floor plan within the 3D modeling software (Figures 1, 17, 19, 27 [0004], [0010], [0038],[0049]-[0050], [0054] a floor plan provided by the customer is inputted into the CAD program which is a computerized prefab architect design (CPAD) system that produces 3D models of the buildings)
isolating, by the one or more processors, at least one wall of the floor plan, wherein the at least one wall is distinguished from other elements of the floor plan; (Figures 8, 9, 14a-b, 15a, [0011], [0025]-[0027], [0055], [0057], [0065] and [0066], a user selects and isolates walls of the floorplan from other elements)
generating, by the one or more processors, an output of the third drawings in the form of a 3D model in the 3D modeling software of each of the at least one walls, (Figures 17, 19 and 27, [0049]-[0050], [0054], [0060]-[0066], [0072]-[0078], [0086], a rendering of the floor plan, with distinct panels matched to the floorplan is shown)
wherein each of the at least one walls are comprised of a series of members based on a design build of the wall; (Figures 17, 19 and 27, [0049]-[0050], [0054], [0060]-[0066], [0072]-[0078], [0086], the walls shown depict the individual members that make up the wall)
comparing, by the one or more processors, each of the at least one walls to a set of transportation limitations, wherein if one of the at least one walls is outside the set of transportation limitations; wherein the at least one wall panel is segmented, by the one or more processors, so that the at least one wall into a set of wall panels that are within the set of transportation limitations; and ([0005], [0007], [0011], [0036], [0057], The panels are segmented based on a loading size of shipping container)
generating, by one or more processors, a set of illustrations of each of the at least one walls. Figures 3, 8, 9, 14, 17and 27, [0049]-[0050], [0054] the CAD program which is a computerized prefab architect design (CPAD) system outputs a depiction of the house containing the walls)
Zhang does not explicitly teach wherein the floor plan is a first drawing layer; identifying, by one or more processors, centerlines of each of the at least one walls,  and a second drawing layer is created within the 3D modeling software; detecting and calculating, by the one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall-is that of framing members; forming, by the one or more processors, a third drawing within the 3D modeling software of each of the at least one walls, wherein each of the at least one walls have a true width; and
Heil teaches, wherein the floor plan is a first drawing layer; (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, each component that makes up the floor plan makes up each layer)
identifying, by one or more processors, centerlines of each of the at least one walls,  and a second drawing layer is created within the 3D modeling software; (column 13, lines 15-27, The user selects a wall or workline from which the centerline dimension will be strung; as each wall is clicked, a centerline is calculated; Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, as each component is added to the floor plan, additional layers are added.)
detecting and calculating, by the one or more processors, a true width of the at least one wall, wherein the true width of the at least one wall-is that of framing members; (Figure 1 and 12, Column 8, lines 40-50, Column 10 Lines 14-22, The width of the wall is measured in inches)
forming, by the one or more processors, a third drawing within the 3D modeling software of each of the at least one walls, wherein each of the at least one walls have a true width; and (Figure 1, 12 and 13, Column 8, lines 40-50, Column 10 Lines 14-22, The width of the wall is measured in inches, including the width of the materials making the walls such as the true width of the 2x4s)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang with Heil as both references deal with the creation of prefabricated buildings including breaking them up into panels, in order to implement a system that takes into account the width of the walls and a centerline of the floor plan using layers. Heil would modify Zhang by taking into account the width of the walls and a centerline of the floorplan in each layer before creating wall panels. The benefit of doing so is the floorplans for the can be debugged on the computer, and freight dollars can be saved by not shipping defective components. (Heil Column 28 Lines 28-35)

Regarding claim 4, the combination of Zhang with Heil teach the limitations of claim 1. Zhang teaches further comprising, identifying, by one or more processors, a set of apertures within at least one of the at least one walls, and incorporating the location of the apertures in the framing member model. (Figure 8, [0036], [0049-[0051], [0054], [0059], The windows and doors are incorporated into the panels and the floor plan using the CPAD system)

Regarding claim 7, the combination of Zhang with Heil teach the limitations of claim 1. Zhang teaches further comprising, calculating, by one or more processors, if each of the panels meet a set of shipping limitations. ([0005], [0011], [0057], The segmentation of the panels is done to meet the size of the shipping container)

In regards to claim 8, Zhang teaches A computer program product for panelising the structural member of a wall, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (Abstract, [0005], [0011], [0049]-[0051], [0054], The CAD program divides the wall into wall panels using a computerized prefab architect design (CPAD) system, and ensures they meet shipping limitations)
program instructions to receive an architectural drawing of a floor plan; (Figure 1, 17, 19, 27, [0004], [0010], [0038],[0049]-[0050], [0054] a floor plan provided by the customer is inputted into the CAD program which is a computerized prefab architect design (CPAD) system that produces 3D models of the buildings)
	program instructions to identify walls of the floor plan; program instructions to extract the walls from the floor plan (Figures 8, 9, 14a-b, 15a, [0011], [0025]-[0027], [0055], [0057], [0065] and [0066], a user selects and isolates walls of the floorplan from other elements)
program instructions to instruct the 3D modeling software to generate a 3D model of the walls, wherein each of the calls are formed of members; (Figures 17, 19 and 27, [0049]-[0050], [0054], [0060]-[0066], [0072]-[0078], [0086], the walls shown depict the individual members that make up the wall)
program instructions to compare the 3D model of the walls to a set of transportation requirements, wherein if a wall does not meet the set of transportation requirements, segmenting the wall into sections which do meet the set of transportation requirements while maintaining the overall dimensions of the wall; ([0005], [0007], [0011], [0036], [0057], The panels are segmented based on a loading size of shipping container)
program instructions to construct each of the sections within the 3D modeling software, and update the 3D model (Figure 14A, 15A, 17, 27, [0086], [0088]-[0101], each of the wall panel segments is assembled to create the assembled design)
program instructions to illustrate each wall and each section. (Figures 3, 8, 9, 14, 17and 27, [0049]-[0050], [0054] the CAD program which is a computerized prefab architect design (CPAD) system outputs a depiction of the house containing the walls)
Zhang does not explicitly teach wherein a first layer is created; program instructions to calculate a true center line of each of the walls; program instructions to calculate a true width of the walls based on the calculated true center line, wherein the true width is based on a wall member dimension; program instructions to generate a second layer, wherein the second layer depicts the center lines of each of the walls; program instructions to segment the second layer into a series of wall panel segments, wherein the wall panel segments are comprised of a set of framing members and the wall panel segment selection is based on the floor plan; program instructions to generate a third layer of the walls within a 3D modeling software, where the third layer is-are the true width of the walls based on a width of-framing members
Heil teaches, wherein a first layer is created; (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, each component that makes up the floor plan makes up each layer)
program instructions to calculate a true center line of each of the walls; (column 13, lines 15-27, The user selects a wall or workline from which the centerline dimension will be strung; as each wall is clicked, a centerline is calculated)
program instructions to calculate a true width of the walls based on the calculated true center line, wherein the true width is based on a wall member dimension; (Figure 1, Column 8, lines 40-50, Column 10 Lines 14-22, column 13, lines 15-27, The width of the wall is measured in inches on the same wall that is clicked for the center line)
program instructions to generate a second layer, wherein the second layer depicts the center lines of each of the walls; (Figure 1, 8, 12 and 13, Column 5 Lines 57-67, Column 6 Lines 1-6, Column 8, lines 40-50, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, column 13, lines 15-27, Column 16 Lines 50-67 and Column 17 Lines 1-55, each drawing layer is manipulated from one layer to another, including a layer that shows the thickness of the framing members)
program instructions to segment the second layer into a series of wall panel segments, wherein the wall panel segments are comprised of a set of framing members and the wall panel segment selection is based on the floor plan; (Figures 1, 7, 8, 10, 13-16, Column 5 Lines 57-65, Column 7 Lines 9-14, Column 14 Lines 39-58, Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, The walls are segmented into panels that make up a layer based on the wall design of the floor plan)
program instructions to generate a third layer of the walls within a 3D modeling software, where the third layer is-are the true width of the walls based on a width of-framing members (Figure 1, 12 and 13, Column 8, lines 40-50, Column 10 Lines 14-22, The width of the wall is measured in inches, including the width of the materials making the walls such as the true width of the 2x4s)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang with Heil as both references deal with the creation of prefabricated buildings including breaking them up into panels, in order to implement a system that takes into account the width of the walls and a centerline of the floor plan using layers. Heil would modify Zhang by taking into account the width of the walls and a centerline of the floorplan in each layer before creating wall panels. The benefit of doing so is the floorplans for the can be debugged on the computer, and freight dollars can be saved by not shipping defective components. (Heil Column 28 Lines 28-35)

Regarding claim 10, the combination of Zhang with Heil teach the limitations of claim 8. Zhang teaches further comprising, program instructions to modify the 3D model, wherein the wall panel segments are distinguishable from one another. (Figures 8-27, [0005], [0011], [0025]-[0035], [0049]-[0050], [0054], The panels contain mounting brackets, locators that mount to specific locations in the foundation and roof, each panel distinguishable by where it needs to be mounted)

In regards to claim 14, it is the computer program product embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7. 

In regards to claim 15, Zhang teaches A system comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; (Figure 1, [0004], [0010], [0038], [0049]-[0051], [0054] a floor plan provided by the customer is inputted into the CAD program, and the CAD program divides the wall into wall panels using a computerized prefab architect design (CPAD) system to ensure they meet shipping limitations)
program instructions to isolate a set of walls from an architectural drawing of a floor plan, (Figures 8, 9, 14a-b, 15a, [0011], [0025]-[0027], [0055], [0057], [0065] and [0066], a user selects and isolates walls of the floorplan from other elements)
program instructions to detect and analyze each of the walls to determine if they meet a set of transportation limitations, and where it is determined that a wall does not meet the transportation limitations, modifying the wall into sections, wherein the sections maintain the overall dimensions of the wall; ([0005], [0007], [0011], [0036], [0055], [0057], The panels are segmented based on a loading size of shipping container, the segments meet the customer acknowledged building design elements including floor plans which maintains overall dimensions)
program instructions to generate a 3D model of the set of walls with the sections, wherein each wall and section is visually distinct from one another. (Figures 8, 9, 14a-b, 15a, [0011], [0025]-[0027], [0049]-[0050], [0054]-[0055], [0057], [0065] and [0066], a user selects and isolates walls of the floorplan from other elements)
Zhang does not explicitly teach wherein a first computer generated layer of the isolated set of walls is generated; program instructions to calculate center lines of the set of walls of the first computer generated layer; program instructions to calculate a true thickness of the set of walls based on the calculated center lines, program instructions to generate a second computer generated layer, within a 3D modeling software; program instructions to compare the center lines of the set of walls and the true thickness of the set of walls and to generate a 3D model of the set of walls, where the set of walls are formed from framing members models;
Heil teaches, wherein a first computer generated layer of the isolated set of walls is generated (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, each component that makes up the floor plan makes up each layer)
program instructions to calculate center lines of the set of walls of the first computer generated layer; (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, column 13, lines 15-27, The user selects a wall or workline from which the centerline dimension will be strung; as each wall is clicked, a centerline is calculated)
program instructions to calculate a true thickness of the set of walls based on the calculated center lines, (Figure 1, Column 8, lines 40-50, Column 10 Lines 14-22, column 13, lines 15-27, The width of the wall is measured in inches on the same wall that is clicked for the center line)
program instructions to generate a second computer generated layer, within a 3D modeling software; (Column 5 Lines 57-67, Column 6 Lines 1-6, Column 10 Lines 7-22, Column 12 Lines 49 -59, Column 11 Lines 24-31, Column 16 Lines 50-67 and Column 17 Lines 1-55, column 13, lines 15-27, Figure 1, Column 8, lines 40-50, Column 10 Lines 14-22, column 13, lines 15-27, multiple layers are created with the width of the wall measured in inches on the same wall that is clicked for the center line)
program instructions to compare the center lines of the set of walls and the true thickness of the set of walls and to generate a 3D model of the set of walls, where the set of walls are formed from framing members models; (Figure 1, 12 and 13, Column 8, lines 40-50, Column 10 Lines 14-22, The width of the wall is measured in inches, including the width of the materials making the walls such as the true width of the 2x4s which are the framing members; column 13, lines 15-27, The user selects a wall or workline from which the centerline dimension will be strung; as each wall is clicked, a centerline is calculated; this centerline and true width are used to output an overall panel info including width)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Zhang with Heil as both references deal with the creation of prefabricated buildings including breaking them up into panels, in order to implement a system that takes into account the width of the walls and a centerline of the floor plan using layers. Heil would modify Zhang by taking into account the width of the walls and a centerline of the floorplan in each layer before creating wall panels. The benefit of doing so is the floorplans for the can be debugged on the computer, and freight dollars can be saved by not shipping defective components. (Heil Column 28 Lines 28-35)

In regards to claim 18, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Regarding claim 24, the combination of Zhang with Heil teach the limitations of claim 1. Zhang does not explicitly teach further comprising, creating, by the one or more processors, datums for each floor plan of a structure, wherein the datums include a depth of a floor and a height of the walls.
Heil teaches further comprising, creating, by the one or more processors, datums for each floor plan of a structure, wherein the datums include a depth of a floor and a height of the walls. (Column 9 lines 15-26 and 58-67, Column 11 Lines 34-67, Column 12 Lines 1-9, the depth of the floor and the height of the walls from a given point is calculated)

Regarding claim 26, the combination of Zhang with Heil teach the limitations of claim 1. Zhang teaches further comprising, generating, by the one or more processors, a layout of the frame members in the segments based on a construction process. ([0005], [0011], [0057], Based on the local building specifications the segments of the walls are created)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esposito USPPN 2011/0041415: Also teaches creating a dwelling that fits in a storage container, but then a plurality of panels inside the container are capable of enclosing the dwelling and making it a livable structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147